Exhibit 10.35
AMENDMENT NO. 8
TO
CREDIT AGREEMENT
     THIS AMENDMENT NO. 8 TO CREDIT AGREEMENT (this “Amendment”), dated as of
September 28, 2010, is by and among BALDWIN TECHNOLOGY COMPANY, INC., a Delaware
corporation (“Parent”), BALDWIN GERMANY HOLDING GMBH, a German company
(“Newco”), BALDWIN GERMANY GMBH, a German company (“BGG”), BALDWIN OXY-DRY GMBH
(formerly known as “OXY-DRY MASCHINEN GMBH”), a German company (“Oxy-Dry GmbH”,
and, collectively with the Parent, Newco and BGG, the “Borrowers”), the other
Credit Parties (as defined in the Guaranty and Collateral Agreement (as defined
below)) a party hereto, the Lenders (as defined in the Credit Agreement referred
to below) signatory hereto and BANK OF AMERICA, N.A., a national banking
association (as successor-by-merger to LASALLE BANK NATIONAL ASSOCIATION), in
its capacity as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders.
PRELIMINARY STATEMENTS
     A. The Borrowers, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of November 21, 2006, as amended by that
certain (i) Amendment to Credit Agreement dated as of December 29, 2006,
(ii) Waiver, Consent and Amendment No. 2, dated as of April 18, 2007,
(iii) Waiver, Consent and Amendment No. 3 to Credit Agreement dated as of
January 3, 2008, (iv) Amendment No. 4 to Credit Agreement dated as of
February 26, 2008, (v) Modification and Limited Waiver Agreement dated as of
March 31, 2009, as amended and restated as of May 15, 2009 and amended on
June 22, 2009 (such Modification and Limited Waiver Agreement, as so amended and
restated and as so amended, and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Modification and
Limited Waiver”), (vi) Waiver and Amendment No. 5 to Credit Agreement dated as
of July 31, 2009 (“Amendment No. 5”), (vii) Waiver and Amendment No. 6 dated as
of May 12, 2010 and (viii) Waiver and Amendment No. 7 dated as of June 9, 2010;
     B. The term “Credit Agreement” as used in this Amendment shall mean such
Credit Agreement as amended as set forth in paragraph A above;
     C. The Guaranty and Collateral Agreement (as defined in the Credit
Agreement) was amended pursuant to (i) Amendment No. 1 to Guaranty and
Collateral Agreement, dated as of June 24, 2009, (ii) Amendment No. 2 to
Guaranty and Collateral Agreement, dated as of February 16, 2010 and Amendment
No. 3 to Guaranty and Collateral Agreement, dated as of June 30, 2010;
     D. The Borrowers have requested that Lenders constituting at least the
Required Lenders agree to further amend the Credit Agreement to (i) make certain
modifications to the required Currency Adjusted Net Sales financial covenant set
forth in Section 11.14.4 of the

 



--------------------------------------------------------------------------------



 



Credit Agreement, (ii) make certain modifications to the EBITDA financial
covenant set forth in Section 11.14.1 of the Credit Agreement, and
(iii) eliminate the Fixed Charge Coverage Ratio and Total Debt to EBITDA Ratio
financial covenants respectively set forth in Sections 11.14.2 and 11.14.3 of
the Credit Agreement; and
     E. The Administrative Agent and the Lenders signatory hereto, representing
at least the Required Lenders, are willing to provide for such amendments
(a) provided that (i) the interest rates under the Credit Agreement (and related
Notes) be increased as set forth below, (ii) the Warrants (as defined below) are
issued by the Parent, and (iii) certain other modifications are made as set
forth below and (b) and otherwise upon the other terms and subject to the
conditions set forth in this Amendment.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:
ARTICLE I
DEFINITIONS
     1.01 Capitalized terms used in this Amendment and not defined herein shall
have the meanings ascribed to such terms in the Credit Agreement unless
otherwise stated herein.
ARTICLE II
AMENDMENTS
     2.01 Amendment to Section 1.1: Addition of New Definitions. Section 1.1 of
the Credit Agreement is hereby amended by adding the following new definitions
(to be inserted in proper alphabetical order):
Amendment No. 8 means that certain Amendment No. 8 to Credit Agreement dated as
of September 28, 2010, among Borrowers, the other Credit Parties a party
thereto, the Lenders signatory thereto and the Administrative Agent, as amended,
restated, supplemented or otherwise modified from time to time.
Eighth Amendment Effective Date means September 28, 2010.
Incremental Margin means, for any date of determination, the rate per annum set
forth in the below chart with respect to the below referenced periods:

          Period   Incremental Margin
October 1, 2010 through and including December 31, 2010
    1.0 %
January 1, 2011 through and including March 31, 2011
    1.5 %
April 1, 2011 through and including June 30, 2011
    2.0 %
July 1, 2011 through and including September 30, 2011
    2.5 %
October 1, 2011 and each day thereafter
    3.0 %

-2-



--------------------------------------------------------------------------------



 



Trading Day means any day on which shares of the Capital Securities of the
Parent are traded on the NYSE Amex, or, if the NYSE Amex is not the principal
trading market for the Capital Securities of the Parent, then on the principal
securities exchange or securities market on which the shares of Capital
Securities of the Parent are then traded; provided, that “Trading Day” shall not
include any day on which the Capital Securities of the Parent are scheduled to
trade on such exchange or market for less than 4.5 hours or any day that the
Capital Securities of the Parent are suspended from trading during the final
hour of trading on such exchange or market (or if such exchange or market does
not designate in advance the closing time of trading on such exchange or market,
then during the hour ending at 4:00:00 p.m., New York Time).
Warrants means those certain warrants issued by the Parent on the Eight
Amendment Effective Date to each of the Lenders signatory to Amendment No. 8 on
the Eighth Amendment Effective Date for the purchase (in the aggregate) of
352,671 shares of the Parent’s Class A Common Stock with such shares being equal
to two percent (2%) (in the aggregate) of all of the issued and outstanding
shares of the Parent’s Common Stock (of any Class) on a fully diluted basis,
such warrants to be substantially in the form of Attachments A-1, A-2 and A-3 to
Amendment No. 8, which term “Warrants” shall also include any warrants delivered
in exchange, replacement or substitution therefor and shall also include all
related amendments, supplements, restatements or other modifications of the
original Warrants or any exchange, replacement or substitution warrants for the
Warrants (and any amendments, supplements, restatements or modifications
thereto) and any shares issued pursuant to the exercise of the Warrants.
     2.02 Amendment to Section 1.1: Existing Definitions. Section 1.1 of the
Credit Agreement is hereby further amended by amending and restating the
following definitions:
Applicable Margin means, for any day on or after March 31, 2009, the rate per
annum set forth below plus, with respect to interest on the Loans (for any day
on or after October 1, 2010), the Incremental Margin (it being understood and
agreed that the Applicable Margin for (i) LIBOR Loans shall be the percentage
set forth under the column “LIBOR Margin” plus (for any day on or after
October 1, 2010) the applicable Incremental Margin, (ii) Base Rate Loans shall
be the percentage set forth under the column “Base Rate Margin” plus (for any
day on or after October 1, 2010) the applicable Incremental Margin, (iii) the
Non-Use Fee Rate shall be the percentage set forth under the column “Non-Use Fee
Rate” and (iv) the L/C Fee Rate shall be the percentage set forth under the
column “L/C Fee Rate”):

-3-



--------------------------------------------------------------------------------



 



                          LIBOR   Base Rate   Non-Use   L/C Fee Margin   Margin
  Fee Rate   Rate
4.50%
    3.00 %     0.500 %   4.50%

Currency Adjusted Net Sales means, with respect to any period, the net sales of
the Parent and its Subsidiaries for such period on a consolidated basis. Such
Currency Adjusted Net Sales shall, subject to the immediately succeeding
sentence, be calculated in accordance with GAAP in a manner consistent with how
net sales were calculated in the financial statements delivered pursuant to
Sections 10.1.1 and 10.1.2 prior to the Fifth Amendment Effective Date.
Notwithstanding the foregoing, (i) sales made in July of 2010 and August of 2010
shall, for purposes of calculating Currency Adjusted Net Sales, be converted to
Dollars using the following respective exchange rates in the Column below titled
“July and August 2010 Exchange Rate (per Dollar)” and (ii) sales made on or
after September 1, 2010 in the following currencies shall, for purposes of
calculating Currency Adjusted Net Sales, be converted to Dollars using the
following respective exchange rates in the Column below titled “Amendment No. 8
Exchange Rate (per Dollar)” (in each case, which exchange rates are referred to
herein as the “Specified Assumed Exchange Rates”):

                      July and August 2010   Amendment No. 8 Foreign Currency  
Exchange Rate (per Dollar)   Exchange Rate (per Dollar)
GBP
    0.62       0.74  
AUD
    1.14       1.14  
JPY
    91.46       95.00  
SEK
    7.16       7.90  
HKD
    7.75       7.80  
RMB
    6.83       6.60  
EURO
    0.69       0.83  
RUPEE
    47.11       45.00  
SING
    1.41       1.33  

German Revolving Commitment or German Revolving Loan Commitment means, with
respect to a Permanent Lender at the applicable time, the commitment of such
Permanent Lender to make German Revolving Loans. The initial amount (in Dollars)
of the respective German Revolving Commitment of each initial Permanent Lender
that has made such a commitment is set forth in Annex A hereto; and, as of the
Eighth Amendment Effective Date, the amount (in Dollars) of the respective
German Revolving Commitment of each Permanent

-4-



--------------------------------------------------------------------------------



 



Lender that has made such a commitment is also set forth in Annex A hereto. The
German Revolving Commitment of each Permanent Lender may be reduced pursuant to
Section 6. The German Revolving Commitment(s) of the applicable assigning and
assignee Permanent Lender shall be adjusted to give effect to any assignments of
a German Revolving Commitment(s) pursuant to Section 15.6.1.
German Revolving Commitments or the German Revolving Loan Commitments means,
collectively, the aggregate amount, at the applicable time, of all German
Revolving Commitments of all Permanent Lenders. The initial aggregate amount of
the German Revolving Commitments shall be $15,000,000; as of the Fifth Amendment
Effective Date, the aggregate amount of the German Revolving Commitments shall
be $5,000,000; and as of the Eighth Amendment Effective Date, the aggregate
amount of the German Revolving Commitments shall be $4,000,000.
Parent Revolving Commitment or Parent Revolving Loan Commitment means, with
respect to a Permanent Lender at the applicable time, the commitment of such
Permanent Lender to make Parent Revolving Loans. The initial amount (in Dollars)
of the respective Parent Revolving Commitment of each initial Permanent Lender
that made such a commitment is set forth in Annex A hereto; and, as of the
Eighth Amendment Effective Date, the amount (in Dollars) of the respective
Parent Revolving Commitment of each Permanent Lender that has made such a
commitment is also set forth in Annex A hereto. The Parent Revolving Commitment
of each Permanent Lender may be reduced pursuant to Section 6. The Parent
Revolving Commitment(s) of the applicable assigning and assignee Permanent
Lender shall be adjusted to give effect to any assignments of a Parent Revolving
Commitment pursuant to Section 15.6.1.
Specified Availability Amount means (a) from the Fifth Amendment Effective Date
until September 27, 2010, $7,900,000, and (b) on and after the Eighth Amendment
Effective Date, $2,900,000, or, the case of clause (a) or (b), such lesser
amount (if any) as the Required Lenders may (in their absolute discretion) agree
to in writing from time to time.
Specified Currency Prepayment Amount means an amount equal to (a) prior to the
Eighth Amendment Effective Date, $25,000,000 less the applicable Specified
Availability Amount pursuant to clause (a) thereof at such time and (b) on or
after the Eighth Amendment Effective Date, $20,000,000 less the applicable
Specified Availability Amount pursuant to clause (b) thereof at such time.
     2.03 Amendment to Definition of EBITDA. The definition of the term EBITDA
set forth in Section 1.1. of the Credit Agreement is hereby amended by
(a) deleting the phrase "(including options)” in clause (ix) thereof and
inserting in lieu thereof the phrase “(including options and the Warrants)”,
(b) deleting the phrase “and (xii)” and inserting in lieu thereof the phrase “,
(x)” and (c) deleting the phrase “in connection with Amendment No. 7,” and
inserting in lieu thereof the phrase: “in connection with Amendment No. 7, and
(xiii) to the extent paid by

-5-



--------------------------------------------------------------------------------



 



the Borrowers and not capitalized, the $50,000 amendment fee under Amendment
No. 8 and the legal fees and Capstone fees incurred by the Agent in connection
with Amendment No. 8 and the Agent (and any Lender) in connection with the
Warrants and legal fees incurred by the Borrowers in connection with Amendment
No. 8 and the Warrants”. The definition of EBITDA is further amended by adding
the following sentence to the end thereof to read in its entirety as follows:
“It is further agreed (but without duplication with any add-back pursuant to
clause (ix) above) that any non-cash gain or income or non-cash loss or expense
resulting from recording or “marking to market” the value of the put contained
in the Warrants shall be excluded when determining EBITDA.”
     2.04 Amendment to Section 2.3.3(a). Section 2.3.3(a) of the Credit
Agreement is hereby amended by deleting the words “Base Rate Margin” where they
appear in such Section and inserting in lieu thereof, “Applicable Margin with
respect to Base Rate Loans”.
     2.05 Amendment to Section 3.2. Section 3.2 of the Credit Agreement is
hereby amended by amending and restating the last sentence thereof to read in
its entirety as follows:
The failure to so record any such amount or any error in so recording any such
amount shall not, however, limit or otherwise affect the Obligations of any
Borrower hereunder or under any Note to repay the principal amount of the Loans
hereunder, together with all interest accruing thereon; without limiting the
generality of the foregoing, any failure to include any interest attributable to
the Incremental Margin on any statement sent to the Borrowers shall not limit or
otherwise affect the obligation to pay such interest.
     2.06 Amendment to Section 4.1. Section 4.1 of the Credit Agreement is
hereby amended by (i) deleting the words “Base Rate Margin” where they appear in
paragraph (a) of such Section and inserting in lieu thereof, “Applicable Margin
with respect to Base Rate Loans”, (ii) deleting the words “LIBOR Margin” where
they appear in paragraph (b) of such Section and inserting in lieu thereof,
“Applicable Margin with respect to LIBOR Loans” and (iii) deleting the phrase
“Base Rate applicable to Revolving Loans plus 2%” in the proviso to such Section
and inserting in lieu thereof, the phrase “Base Rate plus the Applicable Margin
with respect to Base Rate Loans plus 2% per annum”.
     2.07 Amendment to Section 4.2. Section 4.2 of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:
4.2 Interest Payment Dates. Accrued interest on each Base Rate Loan (other than
the portion of accrued interest on such Base Rate Loan attributable to the
Incremental Margin) shall be payable in arrears on the last day of each calendar
quarter and at maturity. Accrued interest on each LIBOR Loan (other than the
portion of accrued interest on such LIBOR Loan attributable to the Incremental
Margin) shall be payable on the last day of each Interest Period relating to
such Loan (and, in the case of a LIBOR Loan (other than the portion of accrued
interest on such LIBOR Loan attributable to the Incremental Margin) with an
Interest Period in excess of three months, on the three-month anniversary of the
first day of such Interest Period), and at maturity. All accrued interest of any
Base Rate Loan or LIBOR Loan attributable to the Incremental Margin shall be
payable at maturity. (For the avoidance of doubt, maturity with respect to the
Revolving Loans means the Termination Date.) Notwithstanding the foregoing,
after maturity, and at any time that the interest rate(s) have been increased an
additional 2% per annum pursuant to the last paragraph of Section 4.1, accrued
interest on all Loans shall be payable on demand. Nothing contained in this
Section 4.2 shall limit any other obligation

-6-



--------------------------------------------------------------------------------



 



of any Borrower to pay interest under this Agreement (whether under
Sections 2.3.3(a), 6.1.1., 13.2 or otherwise).
     2.08 Amendment to Section 6.2.2(b). Section 6.2.2(b) of the Credit
Agreement is hereby amended by deleting the third to last sentence of such
paragraph (b) in its entirety and inserting in lieu thereof, the following:
In addition to, and not in limitation of, any other mandatory prepayment
provisions set forth in this Agreement, if at any time (as of the most recent
Revaluation Date) the Dollar Equivalent of all Revolving Outstandings at any
time on or after the Fifth Amendment Effective Date exceeds 105% of the
Specified Currency Prepayment Amount, the Parent shall immediately cause the
prepayment of the Revolving Loans and Cash Collateralization of the outstanding
Letters of Credit, or do a combination of the foregoing (provided, that if so
instructed by the Administrative Agent, prepayments shall be made to eliminate
the excess before any Cash Collateralization), in an amount sufficient to
eliminate such excess.
     2.09 Amendment to Section 11.14.1. Section 11.14.1 of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:
11.14.1 EBITDA. Not permit EBITDA for any of the following Four Consecutive
Fiscal Quarter Computation Periods set forth below to be less than the following
respective amounts of minimum EBITDA set forth below for such period:

          Period   Minimum EBITDA  
Four Fiscal Quarter Computation Period ending September 30, 2010
  $ 1,955,000  
Four Fiscal Quarter Computation Period ending December 31, 2010
  $ 2,612,000  
Four Fiscal Quarter Computation Period ending March 31, 2011
  $ 2,557,000  
Four Fiscal Quarter Computation Period ending June 30, 2011
  $ 3,642,000  
Four Fiscal Quarter Computation Period ending September 30, 2011
  $ 3,542,000  

     2.10 Amendment to Sections 11.14.2 and 11.14.3. Sections 11.14.2 and
11.14.3 of the Credit Agreement are hereby amended and restated to read in their
entirety as follows:
     11.14.2. [Reserved]
     11.14.3. [Reserved]

-7-



--------------------------------------------------------------------------------



 



     2.11 Amendment to Section 11.14.4. Section 11.14.4 of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:
11.14.4 Currency Adjusted Net Sales. Not permit Currency Adjusted Net Sales for
any of the following periods to be less than the following respective amounts
set forth below for each such period:

              Minimum Currency Adjusted Period   Net Sales for the Applicable
Period
Three Consecutive Months Ending September 30, 2010
  $ 31,630,000  
Three Consecutive Months Ending October 31, 2010
  $ 32,970,000  
Three Consecutive Months Ending November 30, 2010
  $ 32,815,000  
Three Consecutive Months Ending December 31, 2010
  $ 33,514,000  
Three Consecutive Months Ending January 31, 2011
  $ 31,778,000  
Three Consecutive Months Ending February 28, 2011
  $ 31,988,000  
Three Consecutive Months Ending March 31, 2011
  $ 34,195,000  
Three Consecutive Months Ending April 30, 2011
  $ 35,984,000  
Three Consecutive Months Ending May 31, 2011
  $ 36,592,000  
Three Consecutive Months Ending June 30, 2011
  $ 37,073,000  
Three Consecutive Months Ending July 31, 2011
  $ 36,151,000  
Three Consecutive Months Ending August 31, 2011
  $ 36,024,000  
Three Consecutive Months Ending September 30, 2011
  $ 33,211,000  
Three Consecutive Months Ending October 31, 2011
  $ 34,619,000  

     2.12 Amendment to Section 11.14.5. Section 11.14.5 of the Credit Agreement
hereby amended and restated to read in its entirety as follows:
11.14.5. Capital Expenditures. Not permit Capital Expenditures of the Parent and
its Subsidiaries on a consolidated basis for the Fiscal Year ending June 30,
2011 to exceed $1,000,000.
     2.13 Amendment to Section 11.14.6. Section 11.14.6 of the Credit Agreement
is hereby amended and restated to read in its entirety as follows:
     11.14.6 Minimum Liquidity.
(a) Not permit the Dollar Equivalent of the consolidated cash and Cash
Equivalent Investments of the Parent and its Domestic Subsidiaries and the
European Foreign Subsidiaries of the Parent, in each case unrestricted and
without any Liens thereon except in favor of the Administrative Agent and
maintained in a deposit account (or money market type account linked to a
deposit account), to at any time on or after the Fifth Amendment Effective Date
be less than $300,000; and
(b) Neither the Parent nor BGG shall, (i) on or after the Fifth Amendment
Effective Date to September 27, 2010 make any borrowing of a Revolving Loan or
request the issuance of or increase in any Letter of Credit if immediately after
such borrowing,

-8-



--------------------------------------------------------------------------------



 



issuance or increase, as the case may be, the sum of (a) the Dollar Equivalent
of all Revolving Outstandings plus (b) the then applicable Specified
Availability Amount under clause (a) of the definition of Specified Availability
Amount exceeds $25,000,000 and (ii) on or after the Eighth Amendment Effective
Date make any borrowing of a Revolving Loan or request the issuance of or
increase in any Letter of Credit if immediately after such borrowing, issuance
or increase, as the case may be, the sum of (a) the Dollar Equivalent of all
Revolving Outstandings plus (b) the then applicable Specified Availability
Amount under clause (b) of such definition exceeds $20,000,000. Nothing
contained in this Section 11.14.6(b) shall, or shall be interpreted to, impair
any other limitation contained in this Agreement with respect to the borrowing
of Revolving Loans or the issuance or increase of any Letters of Credit.
     2.14 Amendment to Section 13.1. Section 13.1 of the Credit Agreement is
hereby amended by respectively amending and restating Sections 13.1.3 and
13.1.10 of such Section to read in their entireties as follows:
13.1.3 Warrants. (a) Default by the Parent in payment when due of any amount due
and payable under any of the Warrants or (b) any material breach by the Parent
of any term or provision (whether a representation, warranty, covenant,
agreement or otherwise) of any of the Warrants except a payment breach referred
to in clause (a) above.
13.1.10 Delisting. The Parent is suspended from trading or its Capital
Securities fail to be listed on the NYSE Amex for a period of ten
(10) consecutive Trading Days or for more than an aggregate of twenty
(20) Trading Days in any 365-day period.
     2.15 Amendment to Annex A. Annex A to the Credit Agreement is hereby
amended and restated to read in its entirety as set forth in Annex A attached
hereto and hereby made a part hereof.
     2.16 Amendment to Exhibit B. Exhibit B to the Credit Agreement is hereby
amended and restated to read in its entirety as set forth in Exhibit B attached
hereto and hereby made a part hereof.
     2.17 Amendment to Exhibit C. Exhibit C to the Credit Agreement is hereby
amended and restated to read in its entirety as set forth in Exhibit C attached
hereto and hereby made a part hereof.
     2.18 Attachments. Attachments A-1, A-2 and A-3 to this Amendment are hereby
made a part of this Amendment.
     2.19 Certain Actions. The Credit Parties agree, if requested by the
Administrative Agent, to (i) cause the execution and delivery of pledge
agreements under the law of the jurisdiction of any foreign Subsidiary (whose
Capital Securities are prior thereto pledged under the Guaranty and Collateral
Agreement) to secure the guaranty by the applicable Credit Party/pledgor under
the Guaranty and Collateral Agreement and (ii) execute and deliver such other
documents relating thereto as the Administrative Agent may request in connection
with same (including an appropriate amendment to the definition of Foreign
Pledge Agreements to reflect that such pledge agreements shall be part of the
Foreign Pledge Agreements). The Credit

-9-



--------------------------------------------------------------------------------



 



Parties further agree, if requested by the Administrative Agent, to “split”
existing stock certificates of applicable Subsidiaries into certificates
representing Capital Securities that respectively consist of, and do not consist
of, Excluded Equity (as defined in the Guaranty and Collateral Agreement) and to
deliver related executed stock powers in blank. Nothing contained in the prior
two sentences shall, or shall be interpreted to, limit the pledge under the
Guaranty and Collateral Agreement of any such Capital Securities (whether now or
hereafter issued).
ARTICLE III
COVENANTS
     3.01 Opinion. The Parent shall cause an opinion letter with respect to the
Warrants and warrant related matters, issued by its counsel Morgan, Lewis &
Bockius LLP, in form and substance reasonably satisfactory to the Administrative
Agent, to be delivered to the Administrative Agent and the Lenders by no later
than October 21, 2010. Failure to cause the delivery of such opinion shall be
deemed to be an Event of Default under the Credit Agreement.
ARTICLE IV
CONDITIONS PRECEDENT
     4.01 Conditions to Effectiveness. The effectiveness of the amendments set
forth in Article II above are each subject to the satisfaction (by no later than
September 28, 2010 unless the Administrative Agent extends such date) of the
following conditions precedent, unless specifically waived in writing by the
Administrative Agent:
     (a) The Administrative Agent shall have received the following documents,
each in form and substance satisfactory to the Administrative Agent and its
legal counsel:
     (i) this Amendment duly executed by Borrowers and the other Credit Parties
and the Lenders constituting at least the Required Lenders; and
     (ii) such other documents as reasonably requested by the Administrative
Agent;
     (b) All corporate (or other organization) proceedings taken in connection
with the transactions contemplated by this Amendment and the Warrants and all
documents, instruments and other legal matters incident hereto or thereto shall
be satisfactory to the Administrative Agent and its legal counsel and the
Administrative Agent shall receive such certifications with respect thereto as
the Administrative Agent shall require;
     (c) Borrowers shall have paid all costs and expenses (including reasonable
attorneys’ fees and disbursements) and fees of the Administrative Agent
including without limitation the following legal and consultant fees:
(i) Capstone (as defined below): $131,817.25 and (ii) Finn Dixon & Herling LLP:
$38,590; and the Borrowers shall have paid any legal fees (if any) of the
Lenders referred to in clause (ii) of Section 8.04 below with respect to the
review or negotiation of the Warrants;
     (d) the Parent shall have issued the Warrants; and

-10-



--------------------------------------------------------------------------------



 



     (e) The Borrowers shall pay the First Installment of the Amendment No. 8
Fee (as defined below).
ARTICLE V
AMENDMENT FEE
     5.01 Amendment Fee. In consideration of the Required Lenders entering into
this Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Borrowers hereby agree to pay
to each Lender who executes and delivers this Amendment on or before the date
hereof, an amendment fee (the “Amendment No. 8 Fee”) equal to such Lender’s
Pro-Rata Share (as defined in clause (d) of the definition of Pro-Rata Share) of
$50,000. The Amendment No. 8 Fee shall be fully earned on the date hereof and
shall be payable as follows: (a) $25,000 on the date of this Amendment (the
“First Installment of the Amendment No. 8 Fee”) and (b) $25,000 on or before
December 31, 2010. Any failure of the Borrowers to pay, when due, any such
installments under clause (a) or (b) above shall constitute an Event of Default
under the Credit Agreement.
ARTICLE VI
NO WAIVER
     6.01 No Waiver. Nothing contained in this Amendment shall be construed as a
waiver by the Administrative Agent or the Lenders of any covenant or provision
of the Credit Agreement, the Guaranty and Collateral Agreement, this Amendment,
the other Loan Documents, or of any other contract or instrument among the
Borrowers and/or the other Credit Parties, as the case may be, and the
Administrative Agent and/or the Lenders (and/or their respective Affiliates), as
the case may be, and the failure of the Administrative Agent and/or Lenders
(and/or their respective Affiliates) at any time or times hereafter to require
strict performance by the Borrowers and/or the other Credit Parties of any
provision thereof shall not waive, affect or diminish any right of the
Administrative Agent and the Lenders (or their respective Affiliates) to
thereafter demand strict compliance therewith.
ARTICLE VII
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES; CONFIRMATIONS
     7.01 Ratifications; etc. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in Credit Agreement and the other Loan Documents. The terms and provisions
of the Credit Agreement and the other Loan Documents, as amended hereby, are
ratified and confirmed and shall continue in full force and effect. The
Borrowers, the other Credit Parties, the Lenders and the Administrative Agent
agree that the Credit Agreement and the other Loan Documents, as amended hereby,
shall continue to be legal, valid, binding obligations of the parties thereto,
enforceable against such parties in accordance with their respective terms.
Without limiting the generality of the foregoing, the Borrowers and the other
Credit Parties hereby confirm and agree that (a) all Liens under the Collateral
Documents (as amended) remain in full force and effect (as so amended) and
(b) the guaranty obligations and other obligations of the Borrowers and all
other Credit Parties under the Guaranty and Collateral Agreement (and other
applicable Collateral Documents), as amended, remain in full force and effect
(as so amended) and (as set forth in the Guaranty and Collateral

-11-



--------------------------------------------------------------------------------



 



Agreement) shall not be impaired or otherwise limited by any waiver or
modification set forth in this Amendment (and nothing contained in this
Amendment shall, or shall be interpreted to, create a custom, course of dealing
or other agreement or arrangement by which the consent or confirmation of any
Credit Party to any modification or waiver is required in order to keep any
obligations under the Guaranty and Collateral Agreement (and other applicable
Collateral Documents) in full force and effect, it being agreed that no such
consent or confirmation is necessary or required in order to keep such
obligations in full force and effect). Without limiting the generality of the
foregoing (or of Section 1.2(e) of the Credit Agreement), it is hereby confirmed
and agreed that any reference in the Loan Documents to any Note shall include
all amendments, restatements, supplements and other modifications thereto and
any Notes issued under Section 15.6.1 of the Credit Agreement and/or other Notes
in substitution or replacement of any Note(s). Any breach of any representation,
warranty, covenant or confirmation set forth in this Amendment by any Borrower
or any other Credit Party shall be deemed to constitute an Event of Default
under the Credit Agreement.
     7.02 Representations and Warranties. Each of the Borrowers and the other
Credit Parties hereby represents and warrants to the Administrative Agent and
the Lenders that (a) the execution, delivery and performance of this Amendment
and any and all Loan Documents executed and/or delivered in connection herewith
have been authorized by all requisite corporate (or other applicable
organization) action on the part of such Borrower or other Credit Party, as the
case may be, and will not violate the charter, by-laws or other organizational
documents of such Borrower or other Credit Party; (b) the representations and
warranties of such Borrower or other Credit Party, as the case may be, contained
in any Loan Document are true and correct in all respects (or if the applicable
representation or warranty is not qualified by a materiality qualifier, true and
correct in all material respects) on the date hereof and on and as of the date
of execution hereof as though made on and as of each such date (except to the
extent stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all respects (or if the
applicable representation or warranty is not qualified by a materiality
qualifier, true and correct in all material respects) as of such earlier date);
(c) after giving effect to the amendments set forth herein, no Event of Default
or Unmatured Event of Default under the Credit Agreement has occurred and is
continuing; and (d) no Credit Party that is party to the Guaranty and Collateral
Agreement has changed its legal name since November 21, 2006 except (i) Newco
changed its name from Mainsee 430. VV GmbH to Baldwin Germany Holding GmbH,
(ii) Oxy-Dry GmbH changed its name from Oxy-Dry Maschinen GmbH to Baldwin
Oxy-Dry GmbH, (iii) Baldwin Southeast Asia Corporation changed its name from
Oxy-Dry Asia Pacific, Inc and (iv) Baldwin Rockford Corporation has merged with
and into Baldwin Americas Corporation. The Borrowers and the other Credit
Parties acknowledge and agree that all unpaid principal of, and accrued and
unpaid interest under, each of the Loans is justly owed without claim,
counterclaim, cross-complaint, offset, defense or other reduction of any kind
against the Lenders or the Administrative Agent.
     7.03 Confirmations. All confirmations and agreements set forth in Sections
7.03, 7.04 and 7.05 of Amendment No. 5 remain in full force and effect.

-12-



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS PROVISIONS
     8.01 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or the Guaranty and Collateral Agreement
or any other Loan Documents or under or in connection with this Amendment,
including, without limitation, any document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Loan Documents.
     8.02 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     8.03 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of the Administrative Agent, the Lenders, the Borrowers and the
other Credit Parties and their respective successors and assigns, except that no
Borrower or Credit Party may assign or transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent. It is
acknowledged and agreed that Bank of America, N.A., has, as successor by merger
to LaSalle Bank National Association, succeeded to all of the respective rights
and duties of LaSalle Bank National Association as a Lender (including without
limitation as the Issuing Lender), and the Administrative Agent under the Loan
Documents.
     8.04 Certain Costs and Expenses. Without in any way limiting the generality
of Sections 10.2 or 15.5 of the Credit Agreement, the Parent acknowledges and
agrees that it shall (i) promptly pay the reasonable fees and disbursements of
all legal counsel retained by the Administrative Agent in connection with the
preparation, negotiation, execution and delivery of this Amendment or the
Warrants or any related documents or any future waiver or modification (or
proposed modification or waiver whether or not consummated), if any, of any Loan
Document(s) or the Warrants or any related documents (provided that Borrower
shall not have to pay the allocable costs of internal legal services of the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Amendment; provided it is understood and agreed that this
parenthetical phrase shall not, and shall not be interpreted to, limit the right
of the Administrative Agent or any Lender to receive the allocable costs of
internal legal services with respect to agreements or matters other than the
preparation, negotiation, execution and delivery of this Amendment),
(ii) reasonable fees and disbursements of any legal counsel retained by any of
the Lenders in connection with the review or negotiation of the Warrants or any
related warrant document, (iii) the reasonable fees and disbursements of legal
counsel retained by the Administrative Agent to review the legal opinion
referred to in Section 3 hereof (such fees and disbursements shall be billed
separately from the fees and disbursements referred to in Section 4.01(c)
above), and (iv) pay all fees of Capstone (as defined in the Modification and
Limited Waiver) incurred by the Agent. The Borrowers and other Credit Parties
hereby agree that all findings and conclusions and other work product of
Capstone shall be protected by the attorney-client privilege and shall not be
subject to review or discovery by the Borrowers or any other Credit Party.

-13-



--------------------------------------------------------------------------------



 



     8.05 Counterparts. This Amendment may be executed and delivered by
facsimile, portable document format (“.pdf”), Tagged Image File Format (“.TIFF”)
or other electronic means of delivery and in one or more counterparts, each of
which when so executed shall be deemed to be an original, but all of which when
taken together shall constitute one and the same instrument.
     8.06 Preliminary Statements. The Preliminary Statements set forth in this
Amendment are accurate and shall form a substantive part of the agreement of the
parties hereto.
     8.07 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     8.08 Relationship. The relationship between the Borrowers and other Credit
Parties on the one hand and the Lenders and the Administrative Agent on the
other hand shall be solely that of borrowers and guarantors, on the one hand,
and lender on the other (or, in the case of the Warrants, the relationship is
that the Parent is the issuer, and the applicable Lender is the holder, of the
applicable Warrant). Neither the Administrative Agent nor any Lender has any
fiduciary relationship with or duty to any Borrower or other Credit Party
arising out of or in connection with this Amendment or any of the other Loan
Documents or the Warrants or any related documents, and the relationship between
the Borrowers and other Credit Parties, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor (or, in the case of the Warrants, the
relationship is that the Parent is the issuer, and the applicable Lender is the
holder, of the applicable Warrant). The Borrowers and other Credit Parties
acknowledge that they have been advised by counsel in the negotiation, execution
and delivery of this Amendment and the other Loan Documents and the Warrants and
any related documents. No joint venture or partnership is created hereby or by
the other Loan Documents or by the Warrants or related documents or otherwise
exists by virtue of the transactions contemplated hereby or by the other Loan
Documents (or the Warrants or related documents) among the Lenders or among the
Borrowers (and other Credit Parties) and the Lenders.
     8.09 Time is of the Essence. The parties hereto (i) have agreed
specifically with regard to the times for performance set forth herein and in
the other Loan Documents and (ii) acknowledge and agree such times are material
to this Amendment and the other Loan Documents. Therefore, time is of the
essence with respect to this Agreement and the other Loan Documents.
     8.10 Jury Trial; Indemnification. Without limiting the generality of
Sections 15.17, 15.18, 15.19 and 15.20 of the Credit Agreement, it is hereby
agreed that the terms and provisions of such Sections shall apply to this
Amendment and any transaction or matter contemplated by, in connection with or
arising out of this Amendment.
     8.11 Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO (EXCEPT AS EXPRESSLY SET FORTH IN ANY SUCH AGREEMENT) SHALL BE A
CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS

-14-



--------------------------------------------------------------------------------



 



MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
     8.12 Final Agreement. THE CREDIT AGREEMENT (AS AMENDED HEREBY) AND THE
OTHER LOAN DOCUMENTS REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND THEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.
THE CREDIT AGREEMENT (AS AMENDED HEREBY) AND THE OTHER LOAN DOCUMENTS MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING PROVISIONS, THE BORROWERS AND
THE OTHER CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT NEITHER ANY LENDER NOR THE
ADMINISTRATIVE AGENT HAS MADE ANY PROMISES OR ASSURANCES WITH RESPECT TO, AND
THE BORROWERS AND OTHER CREDIT PARTIES ACKNOWLEDGE AND AGREE THAT THERE IS NO
ORAL AGREEMENT WITH RESPECT TO, ANY FUTURE AMENDMENT, WAIVER OR OTHER
MODIFICATION OF THE LOAN DOCUMENTS OR ANY RESTRUCTURING OR WORKOUT THEREOF OR
WITH RESPECT THERETO. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT
OF ANY PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT
SIGNED BY THE BORROWERS AND THE REQUIRED LENDERS AND (WITH RESPECT TO MATTERS
AFFECTING THE ADMINISTRATIVE AGENT) THE ADMINISTRATIVE AGENT AND (WITH RESPECT
TO MATTERS AFFECTING THE ISSUING LENDER) THE ISSUING LENDER.
     8.13 Release. EACH OF THE BORROWERS AND THE OTHER CREDIT PARTIES HEREBY
ACKNOWLEDGES THAT, AS OF THE DATE HEREOF, IT HAS NO DEFENSE, COUNTERCLAIM,
OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT
CAN BE ASSERTED (A) TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS APPLICABLE
LIABILITIES UNDER ANY LOAN DOCUMENT, ANY BANK PRODUCT AGREEMENT OR ANY HEDGING
AGREEMENT WITH ANY LENDER, THE ADMINISTRATIVE AGENT OR ANY OF THEIR RESPECTIVE
AFFILIATES OR UNDER THE WARRANTS OR ANY RELATED DOCUMENT AND/OR (B) TO SEEK
AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM THE ADMINISTRATIVE
AGENT OR ANY OF THE LENDERS (OR ANY OF THEIR RESPECTIVE AFFILIATES). EACH OF THE
BORROWERS AND THE OTHER CREDIT PARTIES HEREBY VOLUNTARILY AND KNOWINGLY RELEASES
AND FOREVER DISCHARGES THE ADMINISTRATIVE AGENT AND LENDERS, THEIR PREDECESSORS,
AGENTS, AFFILIATES, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH
BORROWER OR OTHER CREDIT PARTY MAY NOW OR HEREAFTER HAVE AGAINST THE
ADMINISTRATIVE AGENT, LENDERS, THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS
AND

-15-



--------------------------------------------------------------------------------



 



ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF
CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING OUT
OF OR OTHERWISE IN ANY WAY RELATING IN ANY WAY TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT, HEDGING AGREEMENT, BANK PRODUCT AGREEMENT, THE OBLIGATIONS, THE
WARRANTS OR ANY RELATED DOCUMENT, ANY OTHER TRANSACTION CONTEMPLATED BY ANY OF
THE FOREGOING DOCUMENTS, OR ANY ACTION OR OMISSION OF THE ADMINISTRATIVE AGENT
OR ANY LENDER UNDER OR OTHERWISE IN ANY WAY RELATING TO ANY OF THE FOREGOING
DOCUMENTS. THE BORROWERS AND OTHER CREDIT PARTIES EXPRESSLY WAIVE ANY PROVISION
OF STATUTORY OR DECISIONAL LAW TO THE EFFECT THAT A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE RELEASING PARTY(IES) DOES NOT KNOW OR SUSPECT TO
EXIST IN SUCH PARTY’S FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH, IF
KNOWN BY SUCH PARTY, MUST OR MIGHT HAVE MATERIALLY AFFECTED SUCH PARTY’S
SETTLEMENT WITH THE RELEASED PARTIES. NOTHING CONTAINED IN THIS PARAGRAPH SHALL,
OR SHALL BE INTERPRETED TO, IMPAIR ANY RIGHTS OF ANY BORROWER (OR OTHER CREDIT
PARTY) WITH RESPECT TO ANY DEPOSIT OR OTHER BANK ACCOUNTS OF SUCH BORROWER OR
OTHER CREDIT PARTY (OR ANY OF THEIR RESPECTIVE SUBSIDIARIES) WITH ANY LENDER OR
THE ADMINISTRATIVE AGENT.
     8.14 Warrant Value; OID. The Lenders and the Borrowers agree (i) that the
aggregate fair market value (as of the date hereof) of all of the Warrants is
equal to $440,839 (allocated as follows: $220,419 for the Warrant issued to Bank
of America, N.A., in its capacity as Lender, $88,168 for the Warrant issued to
Webster Bank, National Association, as Lender, and $132,252 for the Warrant
issued to RBS Citizens, N.A., as Lender), (ii) that as a result of the interest
attributable to the Incremental Margin being payable on the Termination Date,
the Permanent Loans Notes are deemed, for federal income tax purposes, issued
with original issue discount (“OID”), as defined in Section 1273(a)(1) of the
Code, (iii) that any calculation by any of the Borrowers regarding the amount of
OID for any accrual period on such Notes shall be subject to review and approval
of the Required Lenders, which approval shall not be unreasonably withheld,
delayed or conditioned, and (iv) to adhere to this Amendment for federal income
tax purposes and not to take any action or file any tax return, report or
declaration inconsistent herewith (including with respect to the amount of OID
on such Notes as determined in accordance with the preceding clause (ii)).
Nothing contained in this paragraph shall, or shall be interpreted to, limit any
obligation of any Borrower under any such Note or under any other Loan Document
or of the Parent under the Warrants.
     8.15 Certain Acknowledgements and Representations. Each of the Lenders
hereby acknowledges for itself, severally only and not jointly, that (i) the
Warrant issued to it and any shares of Common Stock issuable upon any of its
exercise are, as of the date hereof, not registered: (A) under the Securities
Act of 1933, as amended (the “Act”) on the ground that the issuance of the
Warrants is exempt from registration under Section 4(2) of the Act as not
involving any public offering or (B) under any applicable state securities law
because the issuance of the Warrants does not involve any public offering and
(ii) the Parent’s reliance on the Section 4(2) exemption of the Act and under
applicable state securities laws is predicated in part on the representations
severally made below by the Lenders to the Parent. Each Lender, severally only
and not jointly, represents and warrants as to itself that it is (i) an
“accredited investor” within the meaning of Rule 501(a) of Regulation D under
the Act, (ii)(A) familiar with the business and affairs of the Parent and
(B) knowledgeable and experienced in financial and business matters to the
extent that it is capable of evaluating the merits and risks of an investment in
a Warrant and the shares of Common Stock issuable upon their exercise, and
(iii) acquiring a Warrant and will acquire the shares of Common Stock issuable
upon its exercise for investment for its own account, with no present intention
of dividing its participation with others or reselling or otherwise distributing
the same. No breach of any such representation or warranty or other provision of
this paragraph shall impair any obligations of the Credit Parties under the Loan
Documents.
[Remainder of Page Intentionally Left Blank]

-16-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment
as of the date first written above.

            BALDWIN TECHNOLOGY COMPANY, INC.
      By:   /s/ Karl S. Puehringer         Name:   Karl S. Puehringer       
Title:   President and Chief Executive Officer        BALDWIN GERMANY HOLDING
GMBH
      By:   /s/ Karl S. Puehringer         Name:   Karl S. Puehringer       
Title:   Managing Director        BALDWIN GERMANY GMBH
      By:   /s/ Karl S. Puehringer         Name:   Karl S. Puehringer       
Title:   Managing Director        BALDWIN OXY-DRY GMBH
(formerly known as OXY-DRY MASCHINEN GMBH)
      By:   /s/ Karl S. Puehringer         Name:   Karl S. Puehringer       
Title:   Managing Director        BALDWIN GRAPHIC SYSTEMS, INC.
      By:   /s/ John P. Jordan         Name:   John P. Jordan        Title:  
Vice President and Treasurer   

 



--------------------------------------------------------------------------------



 



         

            OXY-DRY FOOD BLENDS, INC.
      By:   /s/ John P. Jordan         Name:   John P. Jordan        Title:  
Vice President and Treasurer        OXY-DRY U.K., INC.
      By:   /s/ John P. Jordan         Name:   John P. Jordan        Title:  
Vice President        BALDWIN SOUTHEAST ASIA CORPORATION
(formerly known as Oxy-Dry Asia Pacific, Inc.)
      By:   /s/ John P. Jordan         Name:   John P. Jordan        Title:  
Vice President        BALDWIN AMERICAS CORPORATION
      By:   /s/ Karl S. Puehringer         Name:   Karl S. Puehringer       
Title:   President        BALDWIN ASIA PACIFIC CORPORATION
      By:   /s/ Karl S. Puehringer         Name:   Karl S. Puehringer       
Title:   President        MTC TRADING COMPANY
      By:   /s/ Karl S. Puehringer         Name:   Karl S. Puehringer       
Title:   President   

 



--------------------------------------------------------------------------------



 



         

            OXY-DRY CORPORATION
      By:   /s/ John P. Jordan         Name:   John P. Jordan        Title:  
Vice President and Treasurer        BALDWIN EUROPE CONSOLIDATED INC.
      By:   /s/ Karl S. Puehringer         Name:   Karl S. Puehringer       
Title:   President        BALDWIN EUROPE CONSOLIDATED B.V.
      By:   Baldwin Graphic Equipment BV             By:   /s/ John P. Jordan  
      Name(s): John P. Jordan        Title:   Managing Director            By:  
/s/ Jacobus Willems         Name(s): Jacobus Willems        Title:   Managing
Director        BALDWIN GRAPHIC EQUIPMENT B.V.
      By:   /s/ John P. Jordan         Name(s): John P. Jordan        Title:  
Managing Director            By:   /s/ Jacobus Willems         Name(s): Jacobus
Willems        Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/  Robert Salazar       Name:   Robert Salazar       Title:  
Assistant Vice President       BANK OF AMERICA, N.A., as Lender
      By:   /s/  Anthony D. Healey       Name:   Anthony D. Healey      
Title:   Senior Vice President       WEBSTER BANK, NATIONAL ASSOCIATION,
as Lender
      By:   /s/  Stephen Corcoran       Name:   Stephen Corcoran       Title:  
Senior Vice President       RBS CITIZENS, N.A., as Lender
      By:   /s/  Robert M. Nemon       Name:   Robert M. Nemon       Title:  
Vice President    

 